



COURT OF APPEAL FOR ONTARIO

CITATION: R. v.
    Carreira, 2015 ONCA 639

DATE: 20150922

DOCKET: C59381

Cronk, Epstein and Brown JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Brandon Carreira

Appellant

Anthony Marchetti, for the appellant

Stacey Young, for the respondent

Heard: September 14, 2015

On appeal from the sentence imposed on August 28, 2014 by
    Justice Marquis Felix of the Ontario Court of Justice.

Epstein J.A.:

[1]

This prosecution arose out of a chance meeting at a bar.  The appellant,
    socializing with friends, consumed a considerable amount of alcohol.  While at
    the bar, the appellant struck up a conversation with Teegan Herold, a woman he
    had not previously met.  Ms. Herold accepted his invitation to go for a ride on
    his motorcycle.  At this point, the appellant was intoxicated.  Two people, the
    person who was serving the appellant and another patron of the bar, urged the
    appellant not to drive.  The appellant was not to be dissuaded.  He left with
    Ms. Herold.  A few minutes later, the appellant, going the wrong way on a
    one-way street, locked his brakes and crashed.  The appellant suffered various
    injuries. Ms. Herold died on the spot.

[2]

The appellant pleaded guilty to criminal negligence causing death and to
    driving without insurance.  After a four-day
Gardiner
hearing, in
    which 11 witnesses testified, the sentencing judge was satisfied that the
    appellant had voluntarily consumed alcohol and that his consumption of alcohol
    was a significant cause of the accident. He sentenced the appellant to six
    years imprisonment.

[3]

The appellant seeks leave to appeal and if leave is granted, appeals his
    sentence.

[4]

The appellant advances four main grounds of appeal. He submits that the sentencing
    judge erred: (1) in failing to give appropriate credit for the fact that he pleaded
    guilty at an early stage in the prosecution; (2) in misapprehending his
    arguments on sentencing; (3) in his consideration of the aggravating factors
    relevant to sentencing; and (4) in imposing an unfit sentence.

[5]

The appellant also submits that the sentencing judge erred in his
    calculation of credit for pre-sentence custody.  The Crown concedes that the
    calculation was inaccurate and that the appellant is entitled to 12 days of
    additional credit. In the light of this concession, I would allow the appeal in
    respect of this narrow issue.

[6]

However, for the reasons that follow, I would reject all other grounds
    of appeal advanced by the appellant.   I see no error in principle in the
    sentencing judges treatment of the appellants guilty plea, his consideration
    of the applicable aggravating factors or his understanding of the appellants
    arguments.  Nor, in my view, is the sentence imposed manifestly unfit for this
    offender and this offence.

Background

[7]

At the conclusion of the
Gardiner
hearing, the sentencing judge
    found the appellant had not rebutted the presumption that his consumption of
    alcohol was voluntary.  He also rejected the appellants assertion of a
    positive duty owed by the restaurant server not to serve him alcohol, as an
    after-the-fact justification for the appellants intoxication. The sentencing
    judge found the appellants level of intoxication  over 160 milligrams in 100
    millilitres of blood  to be the most significant contributing factor to the cause
    of the crash.

[8]

In his comprehensive reasons for sentence, the sentencing judge
    emphasized the many opportunities the appellant had to reconsider operating his
    motorcycle.  He noted the high rate of speed at which the appellant was
    travelling and considered the type of vehicle, coupled with the appellants
    knowledge of the enhanced ability required to operate, and the specialized risk
    associated with, the particular type of motorcycle he was driving. The sentencing
    judge gave the appellant credit for his early guilty plea, but balanced it
    against the Crowns strong case and the significant amount of litigation around
    the issue of voluntary consumption of alcohol.

[9]

The sentencing judge regarded the appellant as a remorseful,
    family-oriented young man with an excellent employment history.  He also found
    that the appellant had taken steps to address his alcoholism and had good
    rehabilitation potential. However, the sentencing judge reasoned that specific
    deterrence was necessary, given the appellants extensive provincial offences
    record and his operating a motorcycle without regard for the law requiring
    insurance.  General deterrence and denunciation were also necessary
    considerations in arriving at a fit sentence.

[10]

The
    sentencing judge rejected the defence submission that a fit sentence was one
    between 30 months and three years and accepted the Crowns position that a
    prison term of six years was appropriate.  In addition to a six-year sentence,
    the sentencing judge imposed ten-year driving and weapons prohibitions, and a
    victim surcharge of $200.  On the second count, driving without the requisite
    insurance, the sentencing judge imposed a $5,000 fine.

Discussion

(1)

Did the Sentencing Judge Err in his Treatment of the Guilty Plea?

[11]

The
    appellant argues that the sentencing judge erred by not giving sufficient
    credit to the fact that he pleaded guilty early in the proceedings.  The
    appellant submits that the sentencing judge placed undue emphasis on the
    strength of the Crowns case and the fact that he forced the Crown to prove
    certain aggravating factors through a
Gardiner
hearing.

[12]

The
    appellant submits that the central feature of his guilty plea is his decision
    to forego his right to test the Crowns case. He argues that the sentencing
    judges reasoning that the mitigating impact of a guilty plea should be less in
    circumstances in which the Crown has a strong case was improper. Such reasoning
    implies that accused people who plead guilty because there is no way out, are
    entitled to less credit than those who give up a true chance to get away with
    it. The appellants high degree of remorse for his actions supports the
    conclusion that he would have pleaded guilty regardless of the strength of the
    case against him.

[13]

The
    appellant also argues that he was not required to admit non-essential facts
    relied on by the Crown as aggravating factors.  He was entitled to put the
    Crown to its proof.  This right should not adversely impact his entitlement to full
    credit for admitting the essential elements of the offence.

[14]

I
    would not give effect to this ground of appeal.

[15]

In
R. v. Faulds
, (1994) 20 O.R. (3d) 13, this court made it clear that
    the amount of credit a guilty plea attracts will vary with each case, saying,
    at para. 14:

The effect of a guilty plea in setting the appropriate sentence
    will vary with the circumstances of each case. In some cases, a guilty plea is
    a demonstration of remorse and a positive first step towards rehabilitation. In
    other cases, a guilty plea is simply a recognition of the inevitable. That is
    this case. Even where the plea is not a manifestation of genuine remorse, it
    may still save valuable judicial resources and provide a degree of finality
    from the perspective of the victims which would not exist without the plea.
    Those features are present in this case and should be taken into consideration
    in assessing the appropriate sentence.

See also
R. v. Basha
(1979), 23 Nfld. &
    P.E.I.R. 286 (N.L.C.A.);
R. v. Doucette
, 2015 PECA 5, 121 W.C.B. (2d)
    80 (P.E.I.C.A.).

[16]

Here,
    in determining the effect of the guilty plea, the sentencing judge took into
    account the appellants remorse, the strength of the Crowns case, and the
    impact of the guilty plea on the proceedings  all of which are factors
    identified in the above passage.

[17]

The
    appellant also submits that the sentencing judge misapprehended his argument
    relating to the circumstances under which he ended up consuming an excessive
    amount of alcohol. This misapprehension further contributed to the sentencing
    judges giving less than the appropriate amount of credit for the guilty
    plea.

[18]

The
    appellant is a self-admitted binge alcoholic.  However, he testified that, on
    this occasion, he voluntarily

consumed alcohol only after he had been
    drinking Caesars that he did not know contained alcohol. The appellant argues
    that, through this evidence, he was trying to contextualize his behaviour as a
    binge drinker who was disinhibited contrary to his intention.

[19]

The
    appellant submits that the sentencing judge erred by interpreting this as evidence
    that the appellant was not truly accepting responsibility for his actions as
    opposed to evidence putting his drinking into context for the purpose of
    assessing his moral blameworthiness.

[20]

I
    disagree. In my view, the sentencing judge cannot be faulted for the way in
    which he treated the appellants evidence about his drinking.  The appellant  decided
    to offer an explanation for having consumed too much alcohol. It was open to
    the sentencing judge to interpret the evidence as a nuanced attempt by the
    appellant to deflect responsibility for the extent of his inebriation.

(2)

Did the Sentencing Judge Err in his Treatment of Aggravating Factors?

[21]

The
    appellant submits that the sentencing judge erred in his analysis of the
    aggravating factors.  He argues that the sentencing judges list of aggravating
    factors contains duplicate entries, demonstrating an overemphasis of some
    factors. It also contains factors that are not properly aggravating.  In the
    result, the appellant says, the sentencing judge overstated his moral
    blameworthiness and imposed an excessive sentence.

[22]

In
    his reasons for sentence, the sentencing judge lists 20 aggravating factors.
    These factors can be grouped into five categories: (1) the negligent manner of
    the appellants driving; (2) the location where he was driving; (3) the
    appellants ignoring warnings not to drive; (4) the fact that his driving was
    the sole cause of the crash; and (5) the appellants knowledge of the
    particular demands associated with the specialized type of motorcycle he was
    driving.

[23]

With
    respect to these categories, other than the fourth, I am of the view that the
    sentencing judge gave appropriate weight to them in determining the appellants
    moral blameworthiness. While it may not have been necessary for the sentencing
    judge to particularize the identified categories as he did, when his reasons
    are considered as a whole, as they must be, I see no basis to conclude that he
    erred in his consideration of the aggravating circumstances applicable in this
    case.

[24]

It
    is clear that the fourth category  the absence of environmental explanations
    or contributing causes for the crash  is not an aggravating factor and the
    trial judge erred in principle in considering it. I did not understand the Crown
    to suggest otherwise.

(3)

Did the Sentencing Judge Impose an Unfit Sentence?

[25]

If
    the sentencing judge commits an error in principle, the sentence imposed is no
    longer entitled to deference and an appellate court may impose the sentence it
    thinks fit:
R. v. Rahaman
, 2008 ONCA 1
, 76
    W.C.B. (2d) 138;
R. v. Rezaie
(1996), 31 O.R. (3d) 713
(C.A.).

[26]

In
    the light of the above-noted error, the sentence determined by the sentencing
    judge is not entitled to the deference it would normally attract. That said, I
    am of the view that the sentence imposed is nevertheless fit.  It reflects the gravity
    of the risk the appellant took and the tragic consequences that flowed from his
    taking that risk.  It also reflects the upward trend for sentences involving
    drunk driving causing death, a trend that corresponds to societys heightened
    recognition of the need for sentences in these cases that focus on general
    deterrence and protection of the public.

(4)

Did the Sentencing Judge Err in Calculating Pre-sentence Custody?

[27]

The
    appellant received credit for the eight days he spent in pre-trial custody at a
    rate of 1.5:1 (12 days). However, the appellant did not receive credit for the
    additional eight days that he spent in custody from August 21 to August 28,
    2014 when his sentence was imposed. The appropriate credit for his entire pre-sentence
    custody (16 real days) is 24 days. The Crown concedes that the failure to grant
    the appropriate credit was an oversight and that the credit should be increased
    from 12 to 24 days. I agree.

Disposition

[28]

For
    these reasons, I would allow the appeal in part, set aside the credit given by
    the sentencing judge for pre-sentence custody and substitute an order granting
    the appellant a total of 24 days credit for pre-sentence custody, resulting in
    a total effective sentence of 6 years less 24 days imprisonment. In all other
    respects, I would dismiss the appeal.

Released: September 22, 2015 (EAC)

Gloria
    Epstein J.A.

I
    agree E.A. Cronk J.A.

I
    agree David Brown J.A.


